Name: 2010/305/: Council Decision of 26Ã April 2010 appointing one Austrian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-06-01

 1.6.2010 EN Official Journal of the European Union L 134/75 COUNCIL DECISION of 26 April 2010 appointing one Austrian member of the European Economic and Social Committee (2010/305/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 302 thereof, Having regard to Council Decision 2006/524/EC, Euratom (1), Having regard to the proposal of the Austrian Government, Having regard to the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has become vacant following the end of the term of office of Mr Heinz PETER, HAS ADOPTED THIS DECISION: Article 1 Mr Alfred GAJDOSIK, Mitglied im PrÃ ¤sidium der Fraktion Christlicher Gewerkschafter im Ã sterreichischen Gewerkschaftsbund, Vorsitzender der Fraktion Christlicher Gewerkschafter in der Gewerkschaft vida und Mitglied im PrÃ ¤sidium der vida (Gruppe III  Vertreter der Ã ¼brigen wirtschaftlichen und sozialen Interessen) is hereby appointed as a member of the European Economic and Social Committee for the remainder of the current term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 26 April 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 207, 28.7.2006, p. 30.